UNITED STATES DISTRICT COURT

DISTRICT OF ARIZONA
United States Of America Case No.: 3 -Olle MM Ss |
Vv. CRIMINAL COMPLAINT
John Christopher Heine

 

I, the undersigned complainant, being duly sworn, state that the following is true and correct to
the best of my knowledge and belief:

On or between January 2, 2020 and January 3, 2020, in the County of Maricopa, in the District
of Arizona, the defendant violated Title 18, United States Code, Sections 1708 and 2115, offenses
described as follows:

Possession of Stolen Mail Matter (18 U.S.C. § 1708): The defendant unlawfully possessed an article
contained with mail, that is a credit card issued to J.M., which had been stolen, taken, embezzled or
abstracted from a post office which was an authorized depository for mail matter, knowing said mail
matter had been stolen, taken, embezzled or abstracted from the authorized depository for mail matter.

Burglary of a Post Office (18 U.S.C. § 2115): The defendant forcibly broke into a post office located

 

at 33039 W. S Old Hwy 80, Arlington, Arizona, with the intent to commit a larceny in such post office.
I further state that I am a United States Postal Inspector and that this complaint is based on the
following facts:
See Attached Statement of Probable Cause Incorporated By Reference Herein.
Continued on the attached sheet and made a part hereof: Xl Yes LK No
AUTHORIZED BY: Tracy Van Buskirk, AUSA AA AN

aA
Postal Inspector Anne E. Anderson ly AM ndliner’

Name of Complainant Signature of Complainant

 

Sworn to before me and subscribed in my presence

Quin US, FOFO at Phoenix, Arizona
Date ) | City and State

HONORABLE MICHELLE H. BURNS a 5 , : s
United States Magistrate Judge

Name & Title of Judicial Officer Signature of Judicial Officer

 

 

 
Case 2:20-mj-O0016-MHB Document1 Filed 01/15/20 Page 2 of 7

STATEMENT OF PROBABLE CAUSE

 

I, Anne E. Anderson, being duly sworn and appointed as a U.S. Postal Inspector,

state:

(1)

(2)

(3)

(4)

lama U.S. Postal Inspector assigned to the U.S. Postal Inspection Service (USPIS)
in Phoenix, Arizona, and have been employed by the USPIS since February 2015.

I am presently tasked to investigate crimes that include violations of mail theft

‘Statutes.

On or between January 2, 2020, at 6:00 PM, and January 3, 2020, at 4:00 AM, the
Arlington Post Office located at 33039 W. S Old US Hwy 80, Arlington, AZ 85322,
within Maricopa County, in the District of Arizona, was burglarized. The Arlington
Post Office is an authorized depository for mail. Multiple parcels, numerous
amounts of US Mail, and a new in box USPS computer were stolen.

Postal customer, J.M., provided pertinent details regarding a new American
Express (AMEX) credit card, account ending in 2043, that was delivered to the
Arlington Post Office on or about January 2, 2020, which had not yet been picked
up. J.M. stated the AMEX credit card was mailed to a post office box assigned to
the Arlington School District. J.M. stated on or about January 3, 2020, at

approximately 5:00 AM, he was notified the credit card was fraudulently activated

-and used at several locations. J.M. stated he obtained the transaction information

and the credit card information from an American Express representative.
Postal Inspectors contacted an AMEX Special Agent regarding J.M.’s stolen credit

card. The AMEX agent provided Postal Inspectors with an Excel spreadsheet

 
Case 2:20-mj-O0016-MHB Document1 Filed 01/15/20 Page 3 of 7

documenting the fraudulent activity associated with the stolen credit card ending in
2043. Postal Inspectors uncovered three transactions were approved and three
transactions were denied. The transactions occurred at the following locations:
a. At approximately 4:18 AM, a fraudulent charge in the amount of $87
occurred at Shell Oil located in Tonopah, Arizona.
b. At approximately 4:23 AM, a fraudulent charge in the amount of $32
occurred at Shell Oil located in Tonopah, Arizona.
c. At approximately 5:00 AM, a fraudulent charge in the amount of $15
occurred at Wild West Cowboy Steakhouse located in Buckeye, Arizona.
d. At approximately 9:35 AM, a fraudulent transaction in the amount of $96
was attempted at Auto Zone located in Phoenix, Arizona.
e. At approximately 10:10 AM, a fraudulent transaction in the amount of $23
was attempted at Walmart located in Buckeye, Arizona. |
f. At approximately 10:33 AM, a fraudulent transaction in the amount of $1
was attempted at a vending machine at an unknown location.

(5) On or about January 3, 2020, Postal Inspectors went to the Wild West Cowboy
Steakhouse, located in Buckeye, Arizona and spoke with manager K.P. regarding
the fraudulent transaction. The manager informed inspectors that the restaurant was
equipped with video surveillance, but the devices were password protected and
only the owner of the restaurant possessed the password. The owner was out of

town at the time. The manager stated she was working during the fraudulent

 
(6)

(7)

(8)

Case 2:20-mj-0O0016-MHB Document1 Filed 01/15/20 Page 4 of 7

transaction at 5:00 AM and recalled seeing two females and a male sitting at table
number five.

K.P. stated she believed one of the females possessed dark hair, was heavier set,
and was wearing a dark colored sweater/hoodie, while the other female was older,
possessing dark hair as well. K.P. stated she believed the male was Caucasian and
had a sunburn, wearing a baseball cap with a hooded sweatshirt. The male had the
hooded sweatshirt pulled over his baseball cap. K.P. stated she did not obtain a
good visual of the individuals because she was watching them from one of the video
surveillance monitors, located in the kitchen. K.P. felt nervous about the male
associated with the two females based on his demeanor and appearance.

K.P. provided Postal Inspectors with a still image of the receipt associated with the
transaction regarding J.M.’s stolen credit card. The receipt was dated January 3,
2020, at approximately 5:00:03 AM, with an AMEX credit card ending in 2043,
totaling $15.27, signed with the name J.M.

On or about January 6, 2020, Postal Inspectors went to the AutoZone store, and
spoke with J.F. regarding the declined fraudulent transaction. Postal Inspectors
provided J.F. with the transaction information previously provided by AMEX. J.F.
was able to locate video surveillance for the transaction. The video surveillance
depicted a Caucasian male, wearing a black hooded sweater and red/white baseball
cap. The Caucasian male was alone during the transaction. J.F. provided Postal

Inspectors with a digital copy of the video surveillance.

 
Case 2:20-mj-O0016-MHB Document1 Filed 01/15/20 Page 5 of 7

(9) On or about January 6, 2020, Postal Inspectors went to the Walmart store, and
spoke with D.R., a representative of loss prevention, regarding the declined
fraudulent transaction. D.R. allowed Postal Inspectors to review the video
surveillance associated with the fraudulent transaction. The video surveillance
depicted the same Caucasian male, wearing a black hooded sweater and red/white
baseball cap previously identified in the AutoZone video surveillance.

(10)The Walmart video surveillance depicted the Caucasian male associating with an
older Caucasian female, wearing a black sweatshirt. Postal Inspectors were
provided with a photocopy of the declined transaction receipt associated with
J.M.’s stolen credit card. Video surveillance also depicted both individuals leaving
the Walmart parking lot in a black regular cab Dodge pickup truck, with black
wheels. Postal Inspectors were provided a digital copy of the video surveillance.

(11)Postal Inspector Anderson reviewed the Walmart surveillance footage and
compared it to the driver’s license photo of John Christopher Heine (“Heine”)
with date of birth: XX/XX/79 and social security number of XXX-XX-1881, and
determined it to be the same person. |

(12)On or about January 7th and 8th of 2020, Postal Inspectors went back to the Wild
West Cowboy Steakhouse and spoke with B.P., the restaurant owner’s wife. B.P.
was able to access both DVRs possessing video surveillance of the fraudulent
transaction associated with J.M.’s stolen credit card. After reviewing the video
surveillance, Postal Inspectors identified the male in the footage as Heine. The

video surveillance revealed that the two females entered the restaurant on or about

 
Case 2:20-mj-00016-MHB Document1 Filed 01/15/20 Page 6 of 7

January 3, 2020, at approximately 4:45 AM, prior to Heine. The older female
purchased a beverage with chips and salsa.

(13)At approximately 5:00 AM, Heine entered the restaurant and purchased three
breakfast burritos with J.M.’s stolen credit card. Video surveillance depicts Heine
and two females sitting at table number five, eating chips and salsa, until their
burritos were ready. The video surveillance depicted the three individuals leaving
the restaurant at approximately 5:15 AM with the burritos in a white paper bag.
Postal Inspectors were able to obtain digital copies of the video surveillance from
both DVRs.

(14)On or about January 7, 2020, Postal Inspectors went to the Shell Oil gas station,
and spoke with General Manager V.W. regarding the two fraudulent transactions
from January 3, 2020. V.W. allowed Postal Inspectors to review the video
surveillance. The video surveillance showed a black regular cab. Dodge pickup
truck pull into the gas pump area at the Shell Oil gas station at approximately 4:18
AM. The video surveillance showed Heine exit the passenger side of the vehicle,
and an unknown individual exit the driver’s side of the vehicle simultaneously.
After exiting the vehicle, the driver filled up the truck with gasoline and Heine
entered the store to conduct a fraudulent purchase. Heine was wearing a black
hooded sweatshirt, a red/white baseball cap, blue jeans, dark shoes, and dark
gloves. V.W. provided Postal Inspectors with a digital copy of the video
surveillance and a photocopy of the receipt for the transaction conducted inside the

store.

 
Case 2:20-mj-O0016-MHB Document1 Filed 01/15/20 Page 7 of 7

(15)On or about January 15, 2020, I learned Heine is on ankle monitoring through
pretrial services for pending charges in Maricopa County Superior Court. I
contacted Heine’s pretrial release supervisor, and learned that Heine was at the
Arlington Post Office at approximately 1:09AM on January 3, 2020.

(16)Based on the investigation to date, I submit that probable cause exists to believe
that John Christopher Heine forcibly broke into the Arlington Post Officer with
the intent to commit a larceny, in violation of 18 U.S.C. § 2115 and knowingly and
unlawfully possessed stolen mail matter, which was taken from the Arlington Post

Office, in violation of 18 U.S.C. § 1708.

I make this statement under penalty of perjury,

Aha ——

Postal Inspector Anne E. Anderson

 

vad
Sworn to and subscribed before me this iP day of January, 2020.

VIZ ALE

Allonorable Michelle H. Burns
U.S. Magistrate Judge

 
